IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,312-01


                   EX PARTE HUMBERTO HILARIO GOMEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 2013CRR000628 D2(A) IN THE 111TH DISTRICT COURT
                           FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and, after

a period of community supervision, sentenced to four years’ imprisonment.

        Applicant’s claim that he is not receiving proper pre-sentence jail time credit is dismissed.

See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147

(Tex. Crim. App. 2004).

        Based on this Court’s independent review of the entire record, we deny relief on all of

Applicant’s other claims.
                          2



Filed: February 8, 2017
Do not publish